DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to the Request for Continued Examination (RCE) filed on 04/28/2022. 
	Claims 1-20 are presented for examination.
	Claims 14-15 are canceled by Examiner Amendment.
	Claims 21-22 are newly added by Examiner Amendment.
	Claims 1-13 and 16-22 are pending.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant's submissions of the Information Disclosure Statement dated 04/28/2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Examiner tried to contact applicant’s representative without success.  Examiner left multiple messages for applicant’s representative to discuss the dependency issues in claims 14 and 15. However, no response was received from the applicant, examiner is now making the required changes to correct the dependency issues in claims 14  and 15 by examiner’s amendment to put this case in condition for allowance.

Amendment to the Claims
Please replace all prior versions and listings of claims 14 and 15 in the application with the following listing of the claims and add new claims 21 and 22 to the listing as follow:

14.  (Canceled)

15.  (Canceled)

21. (New) The method of claim 12, wherein the operation further comprises:
concatenating table header and content of a table cell into a flattened text element, the flattened text element including a bounding box defining a position of the table cell in the source document and beginning and ending offsets in the flattened text element.

22. (New) The method of claim 21, wherein the one or more flat text elements comprise a structured representation of a non-tabular element in the source document.  

Reasons for Allowance

After a further search and a thorough examination of the present application and in light of the prior art made of records, the prior art made of records (including the references cited in Information Disclosure Statement (IDS) filed 04/28/2022) neither renders obvious nor anticipates the combination of claimed elements in light of the specification.  Therefore, claims 1-13, and 16-22 are allowed.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG K. CHAU whose telephone number is 571-270-1745.  The examiner can normally be reached on Monday-Friday from 7:30AM-4:00PM PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG K CHAU/Primary Examiner, Art Unit 2153